Hatch, J. (dissenting):
The following reasons prevent my assenting to the views of a majority of- the court: The action is by a broker to recover commissions upon a sale of real estate, and the disposition of the appeal rests upon the answer to be given to a single question. The evidence is sufficient to show that plaintiff was employed to sell the property which Mr. Molloy, the purchaser, bought. It is undisputed that his attention was attracted to the property by an advertisement of it for sale under the foreclosure of a mortgage upon the property; that thereupon he applied to Mr. Young, one of the attorneys foreclosing the mortgage, for information concerning the property. Young informed him that plaintiff was agent for its sale. Molloy then instructed Young to see plaintiff and offer him $18,000 for ■the property, and that if it could not be purchased for that sum to nffer him $20,000. Young communicated these offers to plaintiff, ■and the evidence tends to show that- plaintiff communicated the ■offer to Miss Marsh, defendant’s agent-, who held a power of attorney from defendant to sell the property. This transpired on Thursday. On Saturday morning following, Molloy again called upon Young to learn of the result of his offer on Thursday. Young *96thereupon called at plaintiff’s office and found him out; returning to Molloy he informed him of plaintiff’s absence, and that he had no answer from him.- At this point in the negotiations I quote from Young’s testimony, appearing in the record: “Mi1. Molloy .then said that he thought he would go up and see Miss Marsh, who was acting for the defendant,'as I understood at that time; I told him who it was to go to see — Mr. Colwell told me.” On his cross-examination Young testified : “Mr, Colwell had told me that Miss Marsh had the property in charge; I think those were his words.” He further testified, on cross-examination, that he could not tell positively whether he saw the power of attorney from the defendant to Miss Marsh before he talked with Molloy on Saturday or not, or whether he knew that she held such^>ower of attorney at that time; that he did know of it at about that time. Molloy went direct to Miss Marsh, made her the offer of $18,000, and, that being refused, he offered $20,000 for the property. The latter offer Miss Marsh took under advisement until Tuesday following, when she accepted the same, and the sale was made on those terms. On Monday plaintiff saAV Miss Marsh for the first time, when she told' him of the offer, and he urged her to accept it. He spoke about the letter which he had written, and she said she had seen it. It is upon this testimony that plaintiff must rest his right to go to the jury. It is quite evident that he. was not the instrumentality that called Molloy’s attention to the property, or produced in him a mind to buy, nor did he conduct the negotiations which led to the sale. Some of these elements are usually found present in actions of this class. Here they must all be resolved against the plain tiff. But the evidence tends to show, and" the jury would have been authorized to find, that he was instrumental in bringing the parties together. "He informed Young, at least the jury would be authorized to say that he did, who the person Avas that Avas authorized to sell the property, and this knowledge, obtained by Young, he communicated to Molloy, and thereby the latter was enabled to negotiate directly with the owner, did in fact do so and consummated a purchase. Consequently we have the question, was1 this instrumentality sufficient to authorize the court to submit and the jury to say that plaintiff' was a procuring cause of the sale % In Lloyd v. Matthews (51 N. Y. 124) it was held that, the broker was entitled to compen*97sation if his intervention was the means of bringing the owner and purchaser together and a sale is the consequent result, although the broker does not participate in the negotiations and is not present at the sale. In that case the broker called the purchaser’s attention to the property and the negotiations leading to the sale were conducted by the parties without the aid of the broker.
In Sussdorff v. Schmidt (55 N. Y. 319) the broker put up signs and maps and advertised the property. By these means the purchaser’s attention was attracted to it, and although the purchaser was introduced to the owner by another person, and the broker remained in ignorance of the whole matter until after a sale was effected, yet a finding of the jury that he was a procuring cause of the sale was upheld. The court, in disposing of the question, used this language: “ For is it indispensable that the purchaser should be introduced to the owner by the broker, nor that the broker should be personally acquainted with the purchaser, but in such cases it must affirmatively appear that the purchaser was induced to apply to the owner through the means employed by the broker.”
In Levy v. Coogan (9 N. Y. Supp. 534) it was said : “ If, through the instrumentality of the broker, the buyer and seller meet, and negotiations are thus-opened between them, which, continuing without withdrawal by either party therefrom,, culminate in a sale, * * * I can see no equitable ground in support of the claim that the broker has not been the procuring cause of the sale, and has not for that reason earned the commissions.” (See, also, Ames v. McNally, 6 Misc. Rep. 93; Germunder v. Hauser, 7 id. 487; Lincoln v. McClatchie, 36 Conn. 136.)
Applying the principle of the cases cited, I see no reason why a question of fact was not clearly presented for submission to the jury. Molloy, the purchaser, had never met Miss Marsh ; did not know her and did not know that she had the. property for sale. In order that he might purchase it became essential that he should be placed in communication with the party authorized to sell. When he failed of communication with plaintiff he sought the party, and he was only enabled to find her by the information imparted to him by Young, which the latter was enabled to impart by information received from plaintiff. I do not say that this is conclusive of that! *98fact, but the jury would be so authorized to find from the evidence upon a case properly submitted to them. If, in fact, plaintiff communicated to Young that Miss Marsh was the person authorized to sell the property, and this was the sole basis of Young’s communi-. cation to Molloy, then we can see that such information was the direct instrumentality by which, the parties were brought together, and the resulting negotiations and sale constituted plaintiff the direct procuring cause. There can be no difference 'in this regard between calling the purchaser’s attention to the property, whereby a sale is consummated, and introducing or furnishing means by which the parties are brought together with a like result.; The language of Church, Ch. J. in Sussdorff v. Schmidt (supra), that “ it must affirmatively appear, that the purchaser was induced to apply to the owner through the means employed by the broker,” covers the question. The inducing cause is not necessarily that the broker should produce the mind to buy, that existed here without his instrumentality, but he must furnish, the means whereby the parties meet. It would be of no moment how strong a desire existed to buy if the party was unable to find the person of whom he could buy. It is the bringing of parties together, who are thereby enabled to deal and who do deal, that entitles the broker to commissions. (Slater v. Holt, 10 N. Y. St. Repr. 257.) Had plaintiff gone direct to Miss Marsh with Molloy and introduced him, it would not be disputed but that he would have earned his commissions. How can the result be changed if it be found that the information which he' gave was the means by which they met ? The jury may say in this case that plaintiff was the instrument by which this result was accomplished.
It follows from these views that the judgment and order appealed from should he reversed and a new trial ordered, costs to abide the event.
Judgment and order affirmed, with costs.